United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1606
                                   ___________

Elmer P. Scheckel,                  *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the Northern
                                    * District of Iowa.
Iowa Department of Revenue and      *
Finance,                            *         [UNPUBLISHED]
                                    *
            Appellees,              *
                                    *
Gerald D. Bair, Director,           *
                                    *
            Defendant.              *
                               ___________

                             Submitted: June 29, 2004
                                Filed: July 2, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      Elmer P. Scheckel appeals the district court’s1 dismissal with prejudice of his
civil complaint. Mr. Scheckel sought various kinds of injunctive relief, including a


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
refund of all state income taxes paid to the State of Iowa and an injunction against tax
collection. Having carefully reviewed the record, we conclude dismissal was proper.
See 28 U.S.C. § 1341 (Tax Injunction Act); Iowa Code §§ 421.10, 421.60, 422.28,
422.29 (2003) (providing procedures for challenging state taxes); Rosewell v. LaSalle
Nat’l Bank, 450 U.S. 503, 512 (1981) (Tax Injunction Act bars federal jurisdiction
where state law provides certain minimal procedures for challenging state taxes); see
also Fair Assessment in Real Estate Ass’n v. McNary, 454 U.S. 100, 107-08 (1981).


      Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-